Internal Market Scoreboard (short presentation)
The next item is the report by Charlotte Cederschiöld, on behalf of the Committee on the Internal Market and Consumer Protection, on the Internal Market Scoreboard.
rapporteur. - (SV) Mr President, I am extremely glad to note that great progress has been made since we adopted our internal market report in committee. The new Internal Market Scoreboard, presented in July, showed that the Member States had achieved their best result ever as regards transposing internal market rules in national legislation. The target set by the Heads of State and Government of an average 1% transposition deficit has been met, and we have a winner with 0% transposition delay: Bulgaria. Well done! Let us hope that this positive trend will continue and that our citizens will in future enjoy the full benefit of our internal market.
We must place greater emphasis on correct implementation. In our report we urge members of the European Parliament and the Commission to include new and more sophisticated tools and indicators that provide more information in depth, in order to give the public means of measuring and making good the losses which they and industry incur because the Member State Governments do not always do what they are supposed to do on time or in the correct manner.
In particular, we must develop the monitoring and assessment of implementation in such a way as to coincide with the national implementation process. For everyone stands to gain if legal proceedings can be avoided in this way. We must find ways of avoiding infringement cases to begin with and, should they go to court, of speeding them up. Through implementation working groups and networks, differences in implementation and unnecessary 'gold plating' can be avoided. With the aid of an efficient SOLVIT and sectoral reviews by the Commission, any remaining problems can be detected at an early stage. SOLVIT is an instrument that should and will gain in strength.
One of the major issues under discussion here in Parliament has been the link with the Consumer Markets Scoreboard. I would like to take this opportunity to emphasise here and now that we should not press ahead with any decision at this stage. As we have noted, the Internal Market Scoreboard performs its function as a means of exerting pressure and there is still considerable development potential. Furthermore, it is appropriate to let the two grow separately, so that each one develops its own qualities. After that, we can examine whether it would be worthwhile, as may well prove to be the case, to merge them. After all, the Consumer Markets Scoreboard is still a very immature product, whereas its counterpart for the internal market already performs a major role in promoting harmonised EC legislation. Despite its power in that respect, the Member States are very positively disposed towards it. In other words, it is an extremely effective instrument which we must retain, but perhaps also transpose to other sectors further down the line.
I must also mention the sectors in which the worst problems arise. They are environment, taxation, customs, energy and transport. Here I believe we should try new models and perhaps take up the model of the Services Directive, where implementation calls for extremely close cooperation with the Commission. That is to be recommended. I hope that there will be more opportunities to discuss this immensely important subject in the future in a yearly Internal Market Forum, and through strengthened networks, administrative cooperation arrangements and perhaps a new Internal Market Council in the Council of Ministers; I would appreciate that. Regular updating is after all a method which helps to develop this field. I would like to thank all who have contributed to the work on this matter, for I am convinced that what we have done will lay the basis for EU cooperation in the future.
Member of the Commission. - Mr President, we have a series of reports under this new system, and I am pleased to be able to congratulate Charlotte Cederschiöld on her report, because this is an area which is not so easy to evaluate. The report is very important in terms of its detail and also of the further steps for the future it proposes. It is a report on the internal market scoreboard, although Mrs Cederschiöld has just been speaking about other areas, and contains many very interesting and useful ideas on the content and focus of the scoreboard in the years to come.
Late or incorrect transposition of EU legislation by Member States deprives our citizens and businesses of their rights under Community law. It also undermines the trust and credibility of the EU as a Community based on the rule of law. Therefore, timely and correct transposition and application of EU law in our States is of key importance. This report confirms and reinforces the importance attached to this issue, which the Commission very much welcomes.
The Member States' track record on timely and correct transposition of EU law has improved substantially in recent years, which is good news. Today, 18 Member States have already achieved the 1% threshold or lower transposition deficit target for 2009, agreed by our Heads of State and Government in March 2007. Other Member States are very close to this target of 1% maximum. It means that the average transposition deficit is at 1% already, which is well in advance of the 2009 deadline. These are very positive developments and the Commission hopes that in 2009 the trend will be further confirmed.
The internal market scoreboard has already played a very important role in supporting Member States' efforts. It will continue to do so in the future. There is a momentum, and this scoreboard is generating peer pressure among the Member States to improve performance.
However, as the rapporteur said, good implementation of EU law does not stop with timely and correct transposition of directives. Those directives must be applied effectively on the ground by the authorities. Moreover, national authorities must ensure that citizens and businesses can exercise their rights under the Treaty itself, efficiently and effectively.
I agree with Mrs Cederschiöld that the time has come to examine whether the scope of the scoreboard could be widened, and to look at other aspects of the application of EU law, beyond mere transposition.
With its increased focus on infringements of Community law other than late transposition, including more information on individual sectors, the latest scoreboard of July 2008 represents a first step in this direction, and we are starting to take a broader view. The Commission is currently exploring whether more qualitative data on the application of EU law can be presented, possibly with a special focus on sectors where problems of good application of EU law appear to be the most acute including - as was mentioned - the energy and transport sectors.
The ambition is to publish a more comprehensive scoreboard in the first quarter of 2009. I believe that this is very much in line with the suggestions made by Mrs Cederschiöld in her report.
I also take note of the line taken and presented in the report on the relationship between the internal market scoreboard and the consumer scoreboard, and that the scoreboards should be kept separate.
Thank you once again for the report and your attention.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
The quality of Community legislation and its timely implementation are vital to the proper functioning of the internal market. Correct transposition and application of internal market directives have implications for competitiveness and the economic and social balance within the EU.
For example, the Construction Products Directive that we should replace with a regulation on which I am currently working as shadow rapporteur for the PPE-DE Group was transposed in such a way that CE marking is voluntary in four Member States and compulsory in others. This situation creates huge problems for the production sector.
Unclear provisions and incorrect implementation of secondary legislation often ends in proceedings before the European Court of Justice.
In my opinion, establishing single points of contact where European citizens can get assistance with all legal and practical matters when moving within the internal market is a very important step.
In an open and competitive internal market, better targeted and more stringent tools are needed to improve the fight against counterfeiting and piracy. Please note that my colleagues and I prepared the Written Declaration 67/2008 in order to draw attention to the counterfeiting and piracy that pose a growing threat to European economy, employment and creativity.
Our priority must be the protection of consumers who often unwittingly purchase a counterfeit product believing it to be the genuine article and who, in so doing, may endanger their health and safety.
in writing. - (RO) Timely implementation, accurate transposition and appropriate enforcement of the internal market directives are prerequisites for the effective working of the internal market and for consumer protection, with effects on competitiveness and the economic and social balance of the EU.
The scoreboard is an important instrument in policy design; therefore we ask the Commission to extend the range of information and indicators it contains, so as to include, inter alia, the quality and social conditions of workers, as well as environmental impact and climate change.
Romania is the 7th EU country as regards the transposition of internal market directives, with an average transposition deficit of 0.8% in December 2007 compared to the 1% objective set by heads of state and governments for 2009. The report also stresses that delays or incorrect enforcement of European regulations affects consumers and enterprises and requires Member States to enhance their efforts to promote SOLVIT (a problem-solving network used by Member States in order to solve any problems that may arise due to the inappropriate enforcement of internal market legislation, without recourse to the courts).
I would also like to congratulate the rapporteur on her work.